Mr. Presiding Justice Mack delivered the opinion of the court. Plaintiff sued for $75 on an alleged agreement to pay for extras. Defendant denied the agreement and counterclaimed for $22.94 for groceries supplied. A jury was waived; and judgment was rendered in favor of defendant for $22.94 on findings by the court. No question is raised as to the counterclaim. Plaintiff was architect and contractor. He was paid in full the contract price for a small building. In digging for the foundation it was found that a neighbor’s house projected on defendant’s ground which plaintiff claimed necessitated a change in the plans; that he told defendant this would cost $75 of which he would stand $25 if the defendant would pay $50 and that defendant agreed. Defendant claims that he never so agreed bnt told plaintiff he could have the damages which plaintiff said could be gotten from the neighbor. While plaintiff is supported by two and defendant by only one witness, we cannot say that the evidence so clearly preponderates in plaintiff’s favor as to justify a reversal. Affirmed.